Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 12, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  157328
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  WHITNEY SCHUSTER,                                                                                   Elizabeth T. Clement
           Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157328
                                                                   COA: 335246
                                                                   Kent CC: 14-005418-NO
  RIVER OAKS GARDEN APARTMENTS, LLC,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 30, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 12, 2019
           s0605
                                                                              Clerk